EXHIBIT 99.1 For Immediate Release Media Contact: Thomas J. Linneman March 16, 2011 513-661-0457 tlinneman@cheviotsavings.com Cheviot Financial Corp. Completes Acquisition of First Franklin Corporation Cincinnati, Ohio– Cheviot Financial Corp. (NASDAQ: CHEV), the parent company of Cheviot Savings Bank, today announced that it has completed its acquisition of First Franklin Corporation (NASDAQ: FFHS), the Blue Ash-based parent company of The Franklin Savings and Loan Company.Under the terms of the agreement, stockholders of First Franklin are entitled to receive $14.50 in cash for each share they hold. “We’re proud to welcome the Franklin customers and employees to continue the banking tradition that Cheviot Savings Bank has established for over a century.” said Thomas J. Linneman, President and CEO of Cheviot Financial and Cheviot Savings Bank. As a result of the acquisition, Cheviot Savings Bank now has 12 branch offices and its asset size has increased by approximately $250 million to over $600 million.For more information about Cheviot Savings Bank, please visit Cheviot Savings Bank’s website at www.cheviotsavings.com. ###
